Exhibit 99.1 Final Transcript Saia Inc - SAIA - Earning Conference Call/Presentation- DATE/TIME: 10/26/16 10:00 AM Corporate Participants Doug Col - Saia, Inc. - Treasurer Rick O'Dell - Saia, Inc. - President & CEO Fritz Holzgrefe - Saia, Inc. - VP, Finance & CFO Conference Call Participants Jason Seidl - Cowen and Company - Analyst Todd Fowler - KeyBanc Capital Markets - Analyst David Ross - Stifel Nicolaus - Analyst Brad Delco - Stephens Inc. - Analyst Tyler Brown - Raymond James - Analyst Scott Group - Wolfe Research - Analyst Presentation Operator - - Good day and welcome to the Saia, Inc. third-quarter 2016 results conference call. Today's conference is being recorded. At this time, I would like to turn the conference over to Mr. Doug Col. Please go ahead, sir. Doug Col - Saia, Inc. - Treasurer Thank you, Michelle. Good morning. Welcome to Saia's third-quarter 2016 conference call. Hosting today's call are Rick O'Dell, Saia's President and Chief Executive Officer and Fritz Holzgrefe, our Vice President, Finance and Chief Financial Officer.
